DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  line 9- ‘coil containing hydrogel’ should be - - coil containing said hydrogel - - in order to remain consistent with claim terminology, which refers to ‘said hydrogel’ later in line 9 of the claim.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  line 9- ‘wherein said inflection regions are free from hydrogel’ should be - - wherein said inflection regions are free from said hydrogel’ - - in order to remain consistent with previous claim terminology.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  line 8- ‘wherein said inflection regions are free from hydrogel’ should be - - wherein said inflection regions are free from said hydrogel’ - - in order to remain consistent with previous claim terminology.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10- 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 12- 15 recite, “The embolic coil of claim 9” and claim 11 recites, “The embolic coil of claim 10.”  However, the preambles present an ambiguity as to which independent claim and to which class/type of invention the claims 10- 15 are referring since the preamble to claim 9 recites, “An embolic coil system” and the preamble to claims 1 and 16 recite, “An embolic coil.”  
Additionally, with respect to claim 13, which recites, “The embolic coil of claim 9, wherein said delivery device is a microcatheter,” it is unclear how describing the delivery device as a microcatheter further limits an embolic coil.
For the purposes of examination, claims 10- 15 are interpreted as follows:
 10. The embolic coil system of claim 9, wherein said inflection regions of said embolic coil are composed of a plurality of helical loops having a first diameter, and wherein said plurality of laterally adjacent loops of said embolic coil are composed of helical loops having a second diameter that is smaller than said first diameter.
11. The embolic coil system of claim 10, wherein said wire of said embolic coil has a first diameter in said inflection regions and said wire has a second diameter, larger than said first diameter, in said plurality of laterally adjacent loops.

system of claim 9, wherein said wire of said embolic coil has a first diameter in said inflection regions and said wire has a second diameter, larger than said first diameter, in said plurality of laterally adjacent loops.
13.  The embolic coil system of claim 9, wherein said delivery device is a microcatheter. 
14. The embolic coil system of claim 9, wherein said inflection regions of said embolic coil have been electropolished to increase flexibility.
15. The embolic coil system of claim 9, wherein at least two of said plurality of laterally adjacent loops of said embolic coil are wound in different directions relative to each other.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Application claims 9- 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7- 12 of U.S. Patent No. 10,842,607 B2. Although the claims at issue are not identical, they are not patentably distinct from each other:
Regarding application claim 9, claim 7 of U.S. Patent No. 10,842,607 B2 claims an embolic coil system for treatment within a patient, comprising: 

an embolic coil comprising a wire forming a primary shape of a helical coil and further forming a secondary shape when unconstrained from said delivery device (an embolic coil comprising a wire forming a primary shape of a helical coil and further forming a secondary shape when unconstrained from said delivery device); 
said secondary shape comprising an inflection region between each of a plurality of laterally adjacent loops (said secondary shape comprising an inflection region between each of a plurality of laterally adjacent loops); 
each of said inflection regions being more flexible than each of said plurality of laterally adjacent loops and further comprising hydrogel located within said helical coil (wherein each of said inflection regions are more flexible than each of said plurality of laterally adjacent loops; further comprising hydrogel located within the helical coil);
wherein said inflection regions are free from hydrogel (wherein the inflection regions are free from hydrogel) (See claim 7 of U.S. Patent No. 10,842,607 B2).
Regarding application claim 10, claim 8 of U.S. Patent No. 10,842,607 B2 claims wherein said inflection regions are composed of a plurality of helical loops having a first diameter, and wherein said plurality of laterally adjacent loops are composed of helical loops having a second diameter that is smaller than said first diameter (wherein said inflection regions are composed of a plurality of helical loops having a first diameter, and wherein said plurality of laterally adjacent loops are composed of helical loops having a second diameter that is smaller than said first diameter) (See claim 8 of U.S. Patent No. 10,842,607 B2).
Regarding application claim 11, claim 9 of U.S. Patent No. 10,842,607 B2 claims wherein said wire has a first diameter in said inflection regions and said wire has a second diameter, larger than said first diameter, in said plurality of laterally adjacent loops (wherein said wire has a first diameter in said inflection regions and said wire has a second diameter, larger than said first diameter, in said plurality of laterally adjacent loops) (See claim 9 of U.S. Patent No. 10,842,607 B2).
Regarding application claim 12, claim 10 of U.S. Patent No. 10,842,607 B2 claims wherein said wire has a first diameter in said inflection regions and said wire has a second diameter, larger than said first diameter, in said plurality of laterally adjacent loops (wherein said wire has a first diameter in said inflection regions and said wire has a second diameter, larger than said first diameter, in said plurality of laterally adjacent loops) (See claim 10 of U.S. Patent No. 10,842,607 B2).
Regarding application claim 13, claim 11 of U.S. Patent No. 10,842,607 B2 claims wherein said delivery device is a microcatheter (wherein said delivery device is a microcatheter) (See claim 11 of U.S. Patent No. 10,842,607 B2).
Regarding application claim 14, claim 12 of U.S. Patent No. 10,842,607 B2 claims wherein said inflection regions have been electropolished to increase flexibility (wherein the inflection regions have been electropolished to increase flexibility) (See claim 12 of U.S. Patent No. 10,842,607 B2).
Regarding application claim 15, claim 7 of U.S. Patent No. 10,842,607 B2 claims wherein at least two of said plurality of laterally adjacent loops are wound in different directions relative to each other (wherein at least two of said plurality of 
Regarding application claim 16, claim 7 of U.S. Patent No. 10,842,607 B2 claims an embolic coil comprising a wire forming a primary shape of a helical coil and further forming a secondary shape when unconstrained from said delivery device (an embolic coil comprising a wire forming a primary shape of a helical coil and further forming a secondary shape when unconstrained from said delivery device); 
said secondary shape comprising an inflection region between each of a plurality of laterally adjacent loops (said secondary shape comprising an inflection region between each of a plurality of laterally adjacent loops); 
each of said inflection regions being more flexible than each of said plurality of laterally adjacent loops and further comprising hydrogel located within said helical coil (wherein each of said inflection regions are more flexible than each of said plurality of laterally adjacent loops; further comprising hydrogel located within the helical coil);
wherein said inflection regions are free from hydrogel (wherein the inflection regions are free from hydrogel) (See claim 7 of U.S. Patent No. 10,842,607 B2).
Regarding application claim 17, claim 7 of U.S. Patent No. 10,842,607 B2 claims wherein at least two of said plurality of laterally adjacent loops are wound in different directions relative to each other (wherein at least two of said plurality of laterally adjacent loops are wound in different directions relative to each other) (See claim 7 of U.S. Patent No. 10,842,607 B2).
Regarding application claim 18, claim 7 of U.S. Patent No. 10,842,607 B2 claims wherein a first loop is wound in a first direction and a second loop, laterally 
Regarding application claim 19, claim 12 of U.S. Patent No. 10,842,607 B2 claims wherein said inflection regions have been electropolished to increase flexibility (wherein the inflection regions have been electropolished to increase flexibility) (See claim 12 of U.S. Patent No. 10,842,607 B2).
Regarding application claim 20, claim 8 of U.S. Patent No. 10,842,607 B2 claims wherein said inflection region is composed of helical wire having a first diameter, and each of said plurality of laterally adjacent loops is composed of helical wire having a second diameter, said first diameter being larger than said second diameter (wherein said inflection regions are composed of a plurality of helical loops having a first diameter, and wherein said plurality of laterally adjacent loops are composed of helical loops having a second diameter that is smaller than said first diameter) (See claim 8 of U.S. Patent No. 10,842,607 B2).
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7- 9, 13 and 15- 17 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Porter (US Pub. No. 2005/0090861 A1).

    PNG
    media_image1.png
    713
    863
    media_image1.png
    Greyscale


Regarding claim 1, Porter discloses an embolic coil for delivery within a patient, comprising: 
a wire (300) (Figs. 5, 14) forming a primary shape (See Fig. 14) (Ps. [0066] – [0067] - - the primary shape of wire 300 is shown in Fig. 14) of a helical coil (302 (2)) (Fig. 5); said helical coil (302(2)) further forming a secondary shape (400 (1)) (Fig. 7)  when unconstrained (Ps. [0062]- [0063], [0067] - - the Fig. 5 primary shape, including internal element 304/active element 214 can be formed into any of the secondary shapes of Figs. 7- 13; and Fig. 15 shows the primary shape 300 bending as it is unconstrained into anyone of the secondary shapes of Figs. 7- 13; for the purposes of this rejection, the secondary shape of Fig. 7 is being used), comprising a first region (R1) forming a first loop (L1) and a second region (R2) forming a second loop (L2); said first loop (L1) and said second loop (L2) being connected to each other by a third region (R3) (See Annotated Fig. 7); 
wherein said third region (R3) is more flexible than said first region (R1) forming said first loop (L1) and said second region (R2) forming said second loop (L2); and, 
wherein said helical coil (302(2)) contains hydrogel (304(2)) (Fig. 5) (Ps. [0050]- [0051], [0059] - - internal element 304 represents active element 214, which stiffens and stabilizes the portions of the coil having hydrogel) to decrease flexibility in portions of said coil (302(2)) containing hydrogel (304(2)) and wherein said third region (302(2)) is free from said hydrogel to augment flexibility in said third region (R3) (P. [0063] - - since the devices 400 illustrated in FIGS. 7-13 are each provided with an internal element 304, which can be the agent carrier 14 or the active element 214, as discussed previously, the Annotated Fig. 7 is interpreted as having hydrogel portions near the end 
If applicant argues that Porter does not inherently disclose a third region free from said hydrogel, it is noted that since Porter further discloses that the space-filling (stiffening) capacity of the helical coil (302(2)) containing hydrogel (304(2)) (Fig. 5) is inherent within the secondary relaxed shape (Ps. [0061]- [0062]) and that forming the helical coil (302(2)) containing hydrogel (304(2)) into secondary shapes is well known in the art (Porter - - P. [0065]), it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to configure the hydrogel portions such that the third region is free of the stiffening hydrogel portions since the configuration would have yielded predictable results, namely, properly bending the relaxed shape into a primary shape for delivery to an aneurysm and properly relaxing the device back into the bent, folded, flexed secondary shape needed to for deployment within the aneurysm (See Figs. 14- 15) (Ps. [0067]- [0069]).
Regarding claim 5, Porter further discloses further comprising a fourth region (R4) forming a third loop (L3) that is adjacent to said second loop (L2) and connected by a fifth region (R5) (See Annotated Fig. 7 - - showing inflection region R4 forming third loop L3 which is adjacent to the second loop L2, the second loop L2 being connected to the third loop by the inflection region R5) (it is noted that while applicant’s Specification does not explicitly disclose a fourth and fifth region, applicant’s Specification refers to inflection region(s) 108 as shown in Figs. 2A, 2B in addition to the first and second regions 114 and third region 118 and as such, similarly to applicant’s disclosure, the 
Regarding claim 7, Porter further discloses wherein said first loop (L1) is wound in a first direction (D1) (See Annotated Fig. 7 - - first loop (L1) is wound in upwards and to the right of the page), said second loop (L2) is wound in a second direction (D2) (See Annotated Fig. 7 - - second loop (L2) is wound downwards and to the left of the page) different than said first direction to create an inflection point between said first loop (L1) and said second loop (L2) (See Annotated Fig. 7 - - inflection point is where arrows for the fourth and fifth region overlap).
Regarding claim 8, Porter further discloses wherein said third region (R3) is positioned between said first loop (L1) and said second loop (L2) (See Annotated Fig. 7).

    PNG
    media_image2.png
    571
    894
    media_image2.png
    Greyscale

Regarding claim 9, Porter discloses an embolic coil system for treatment within a patient, comprising: 
a delivery device (502) (Figs. 14- 15); 
an embolic coil comprising a wire (300) (Figs. 5, 14) forming a primary shape (See Fig. 14) (Ps. [0066] – [0067] - - the primary shape of wire 300 is shown in Fig. 14) of a helical coil (302 (2)) (Fig. 5) and further forming a secondary shape (400 (3)) (Fig. 9) when unconstrained from said delivery device (502) (Ps. [0062]- [0063], [0067] - - the Fig. 5 primary shape, including internal element 304/active element 214 can be formed into any of the secondary shapes of Figs. 7- 13; and Fig. 15 shows the primary shape 300 bending as it is unconstrained into anyone of the secondary shapes of Figs. 7- 13; for the purposes of this rejection, the secondary shape of Fig. 9 is being used); 
said secondary shape (400 (3)) comprising an inflection region (IR) (See Annotated Fig. 9) between each of a plurality of laterally adjacent loops (L1, L2) (See Annotated Fig. 9); 
each of said inflection regions (IR) being more flexible than each of said plurality of laterally adjacent loops (L1, L2) and further comprising hydrogel (304(2)) (Fig. 5) (Ps. [0050]- [0051], [0059] - - internal element 304 represents active element 214, which stiffens and stabilizes the portions of the coil having hydrogel) located within said helical coil (302 (2)): 
wherein said inflection regions are free from hydrogel (304(2)) (P. [0063] - - since the devices 400 illustrated in FIGS. 7-13 are each provided with an internal element 304, which can be the agent carrier 14 or the active element 214, as discussed previously, the Annotated Fig. 9 is interpreted as having hydrogel portions near the end 
If applicant argues that Porter does not inherently disclose inflection regions free from said hydrogel, it is noted that since Porter further discloses that the space-filling (stiffening) capacity of the helical coil (302(2)) containing hydrogel (304(2)) (Fig. 5) is inherent within the secondary relaxed shape (Ps. [0061]- [0062]) and that forming the helical coil (302(2)) containing hydrogel (304(2)) into secondary shapes is well known in the art (Porter - - P. [0065]), it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to configure the hydrogel portions such that the inflection regions that bend, fold or flex when unconstrained are free of the stiffening hydrogel portions since the configuration would have yielded predictable results, namely, properly bending the relaxed shape into a primary shape for delivery to an aneurysm and properly relaxing the device back into the bent, folded, flexed secondary shape needed to for deployment within the aneurysm (See Figs. 14- 15) (Ps. [0067]- [0069]).
Regarding claim 13 in light of the 35 U.S.C. § 112(b) rejection above, Porter further discloses wherein said delivery device (502) is a microcatheter (P. [0066] - - delivery catheter 502 is a microcatheter).
Regarding claim 15 in light of the 35 U.S.C. § 112(b) rejection above, Porter further discloses wherein at least two of said plurality of laterally adjacent loops (L1, L2) are wound in different directions relative to each other (See Annotated Fig. 9 showing laterally adjacent loops wound in different directions as shown by arrows).
Regarding claim 16, Porter discloses an embolic coil, comprising:
a wire (300) (Figs. 5, 14) forming a primary shape (See Fig. 14) (Ps. [0066] – [0067] - - the primary shape of wire 300 is shown in Fig. 14) of a helical coil (302 (2)) (Fig. 5) and further forming a secondary shape (400 (3)) (Fig. 9) when unconstrained (Ps. [0062]- [0063], [0067] - - the Fig. 5 primary shape, including internal element 304/active element 214 can be formed into any of the secondary shapes of Figs. 7- 13; and Fig. 15 shows the primary shape 300 bending as it is unconstrained into anyone of the secondary shapes of Figs. 7- 13; for the purposes of this rejection, the secondary shape of Fig. 9 is being used); 
said secondary shape (400 (3)) comprising an inflection region (IR) (See Annotated Fig. 9) between each of a plurality of laterally adjacent loops (L1, L2) (See Annotated Fig. 9); 
each of said inflection regions (IR) being more flexible than each of said plurality of laterally adjacent loops (L1, L2) and further comprising hydrogel (304(2)) (Fig. 5) (Ps. [0050]- [0051], [0059] - - internal element 304 represents active element 214, which stiffens and stabilizes the portions of the coil having hydrogel) located within said helical coil (302 (2)): 
wherein said inflection regions are free from hydrogel (304(2)) (P. [0063] - - since the devices 400 illustrated in FIGS. 7-13 are each provided with an internal element 304, which can be the agent carrier 14 or the active element 214, as discussed previously, the Annotated Fig. 9 is interpreted as having hydrogel portions near the end caps of the first plurality of laterally adjacent loops (L1) and the second plurality of 
If applicant argues that Porter does not inherently disclose inflection regions free from said hydrogel, it is noted that since Porter further discloses that the space-filling (stiffening) capacity of the helical coil (302(2)) containing hydrogel (304(2)) (Fig. 5) is inherent within the secondary relaxed shape (Ps. [0061]- [0062]) and that forming the helical coil (302(2)) containing hydrogel (304(2)) into secondary shapes is well known in the art (Porter - - P. [0065]), it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to configure the hydrogel portions such that the inflection regions that bend, fold or flex when unconstrained are free of the stiffening hydrogel portions since the configuration would have yielded predictable results, namely, properly bending the relaxed shape into a primary shape for delivery to an aneurysm and properly relaxing the device back into the bent, folded, flexed secondary shape needed to for deployment within the aneurysm (See Figs. 14- 15) (Ps. [0067]- [0069]).
Regarding claim 17, Porter further discloses wherein at least two of said plurality of laterally adjacent loops (L1, L2) are wound in different directions relative to each other (See Annotated Fig. 9 showing laterally adjacent loops wound in different directions as shown by arrows).
Allowable Subject Matter
Claims 2- 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein said third region of said helical coil comprises helical loops of a first diameter and wherein said first region and said second region of said helical coil comprise helical loops of a second diameter that is less than said first diameter.
Regarding claim 3, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein said third region comprises wire of a first diameter and wherein said first region and said second region comprise wire having a second diameter that is larger than said first diameter.
Regarding claim 4, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein said primary shape of said helical coil is formed by winding wire on a mandrel having at least two different diameters.
Regarding claim 6, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein said third region has been electropolished to increase flexibility.
claim 1 of U.S. Patent No. 10,842,607 B2 in order to claim a third region of the helical coil portion is free of hydrogel, an obviousness-type rejection in view of Porter is not considered appropriate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/Examiner, Art Unit 3771